Citation Nr: 0619013	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for back strain.

2.  Entitlement to service connection for paralysis of the 
sciatic nerve.

3.  Entitlement to service connection for skin condition.

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case involves a rebuilt folder.  The RO has phrased the 
issues (other than the issue involving entitlement to a total 
disability rating) as whether new and material evidence has 
been submitted.  However, there is no documentation regarding 
exactly when these claims were last denied, or the bases for 
any of the denials.  It is unclear whether these claimed 
denials were based on rating actions by the RO or were the 
result of Board decisions.  In June 2005, the Board remanded 
the veteran's claims in order for the RO to obtain copies of 
any rating actions, letters, or any other documentation 
indicating that the veteran's claims had been previously 
denied, and the veteran had been informed of such denial.  
However, attempts by the RO to obtain any such documentation 
were unsuccessful.  Absent proof of prior actions in this 
case denying the benefits claimed, the claims may not be 
decided on a new and material basis.  Consequently, the 
veteran's claims have been recharacterized as shown on the 
title page of this decision.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in cases where records once in the hands of the 
Government are lost, the Board has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule in our final 
decision.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Considering that the veteran's claims file and 
service medical records have been lost, and considering that 
the Veterans Claims Assistance Act of 2000 (VCAA) has 
provided an enhanced duty to assist, the Board believes that 
the veteran must be provided VA examinations and accompanying 
medical opinions with regard to his claimed disabilities.  
See 38 C.F.R. § 3.159 (2005).  In this regard, the Board 
notes that the veteran served in Vietnam and was engaged in 
combat with the enemy, as indicated by the award of the 
Combat Infantry Badge.  (See DD 214 Form).  Thus, the 
veteran's claim that he suffered an injury to the back due to 
hitting a small anti mine is sufficient to show that he 
incurred an injury in service.  See 38 U.S.C.A. § 38 U.S.C.A. 
§ 1154(b).  The veteran claims that that same injury caused 
paralysis of the sciatic nerve.

The Board notes that the veteran's claim for a TDIU is 
inextricably intertwined with his service connection claims.  
Accordingly, the RO must adjudicate the claims for service 
connection prior to readjudicating the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for the appropriate VA examinations to 
determine the nature and etiology of any 
back, sciatic nerve, and skin 
disabilities.  The claims folders should 
be made available to the examiners in 
conjunction with the examinations.  The 
examiners should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
chronic back, sciatic nerve, or skin 
disability, is related to service, 
including the injury to the back he 
suffered in service.  The examiner should 
elicit a full history regarding the 
injury the veteran suffered to the back 
while in combat in order to properly 
address the questions asked.  The 
examiner should state whether the veteran 
currently has a skin disability, and if 
so, is it related to service, including 
the service he had in Vietnam.  All 
necessary tests should be performed.  The 
rationale for all opinions expressed 
should be set forth.  

2.  The RO should then review the claims 
file to ensure that the VA examinations 
comply fully with the above instructions, 
if they do not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  When the above actions have been 
completed, the RO should readjudicate the 
appellant's claims, including the claim 
for a TDIU rating.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



